Exhibit 10.2
Execution Version


FIRST AMENDMENT AND CONSENT TO
AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE AGREEMENT


THIS FIRST AMENDMENT AND CONSENT TO AMENDED AND RESTATED LOAN, SECURITY AND
GUARANTEE AGREEMENT (this “Amendment”) is dated as of August 16, 2017, by and
among KRATON CORPORATION, a Delaware corporation (the “Parent”), KRATON POLYMERS
U.S. LLC, a Delaware limited liability company (the “Initial U.S. Borrower”),
KRATON CHEMICAL, LLC, a Delaware limited liability company (the “Added U.S.
Borrower”), KRATON POLYMERS NEDERLAND B.V., a besloten vennootschap met beperkte
aansprakelijkheid (a private limited liability company) organized under the laws
of the Netherlands (the “Initial Dutch Kraton Borrower” and, together with the
Initial U.S. Borrower and the Added U.S. Borrower, the “Borrowers” and each, a
“Borrower”), certain other subsidiaries of the Parent as Guarantors (such
subsidiaries, together with the Borrowers, collectively, the “Loan Parties” and
individually, each a “Loan Party”), the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, the “Lenders”) and BANK OF
AMERICA, N.A., a national banking association, in its capacity as collateral
agent, administrative agent and security trustee for itself and the other
Secured Parties (as that term is defined in the Loan Agreement (as defined
below)) (together with its successors in such capacities, the “Agent”).
RECITALS
A.WHEREAS, on January 6, 2016, the Loan Parties, the Lenders and the Agent
entered into that certain Amended and Restated Loan, Security and Guarantee
Agreement (as amended, amended and restated, extended, joined, supplemented
and/or otherwise modified from time to time, the “Loan Agreement”);
B.    WHEREAS, certain of the Loan Parties desire to enter into an amendment to
the Term Loan Agreement (as that term is defined in the Loan Agreement) which
amendment, among other things, will establish a tranche of term loans
denominated in Euros (the “Euro Term Loan”);
C.    WHEREAS, establishment of the Euro Term Loan under the Term Loan Agreement
requires certain amendments to the ABL Intercreditor Agreement (as that term is
defined in the Loan Agreement) which are subject to consent of all of the
Lenders pursuant to the provisions of Section 14.1.1(d) of the Loan Agreement;
D.    WHEREAS, in connection with the amendment to the Term Loan Agreement, the
Loan Parties also desire to make certain other amendments to the Loan Agreement;
E.    WHEREAS, the Loan Parties have requested that the Agent and the Lenders
amend the Loan Agreement as more particularly set forth herein, including
consenting to certain amendments to the ABL Intercreditor Agreement; and
F.    WHEREAS, the Agent and all of the Lenders are willing to approve the
amendments, and provide the consents, contained herein, subject to the terms and
conditions hereinafter set forth.


1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
1.01    Certain Matters of Construction. All capitalized terms not defined
herein shall have the meanings given to such terms in the Loan Agreement. The
provisions of Section 1.4 of the Loan Agreement are hereby incorporated by
reference herein, mutatis mutandis.
ARTICLE II    
Amendments
Effective as of the First Amendment Effective Date (as defined below), the Loan
Agreement is hereby amended as follows:
2.01    Amendment to Section 1.1 of the Loan Agreement. Section 1.1 of the Loan
Agreement is hereby amended by adding the following new definitions, each to be
inserted in proper alphabetical order and to read as follows:
“Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.


2



--------------------------------------------------------------------------------





Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.”
2.02    Amendment to Section 10.1.9 of the Loan Agreement. Section 10.1.9 of the
Loan Agreement is hereby amended by adding a new subsection (c), which shall
read in its entirety as follows:
“(c) The Parent will cause any Foreign Subsidiary which, pursuant to the Term
Loan Agreement, guarantees Debt in respect of the Term Loan Agreement, to become
a Dutch Kraton Facility Guarantor hereunder upon (i) the execution and delivery
to the Agent by such Foreign Subsidiary of a supplement or joinder to this
Agreement, substantially in the form of Exhibit G, and (ii) the completion of
the Agent's and each applicable Lender's due diligence to its reasonable
satisfaction and of compliance procedures for applicable "know your customer"
and anti-money laundering rules. Notwithstanding the foregoing, at the election
of Foreign Loan Party Agent and pursuant to the documentation, conditions
precedent, and provisions specified in Section 10.1.9(a), any such Foreign
Subsidiary organized under the laws of The Netherlands may become a Dutch
Borrower hereunder.”
2.03    Amendment to Section 14 of the Loan Agreement; Addition of new Section
14.24. Section 14 of the Loan Agreement is hereby amended by adding a new
Section 14.24 to read in its entirety as follows:
“14.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that any liability arising under a
Loan Document of any Secured Party that is an EEA Financial Institution, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the Write-Down
and Conversion Powers of any EEA Resolution Authority.”
ARTICLE III    
Consent
3.01    Amendment to Intercreditor Agreement. Notwithstanding anything to the
contrary contained in the Loan Agreement or any other Loan Document, as of the
First Amendment


3



--------------------------------------------------------------------------------





Effective Date, each Lender hereby consents to an amendment to, or an amendment
and restatement of, the ABL Intercreditor Agreement to provide and reflect that
any Investment Property that is a Foreign Asset (as defined in the ABL
Intercreditor Agreement) or any Pledged Debt described and defined in the Pledge
and Security Agreement (as defined in the Term Loan Agreement as if the Foreign
Domiciled Grantor were a Grantor thereunder) that is a Foreign Asset (but in no
event to include any Accounts and Credit Card Receivables, as defined in the ABL
Intercreditor Agreement, or Chattel Paper) shall instead constitute Fixed Asset
Priority Collateral in lieu of ABL Priority Collateral. In furtherance of the
foregoing, each Lender hereby authorizes and directs the Agent to enter into and
execute and deliver an amendment to, or an amendment and restatement of, the ABL
Intercreditor Agreement on behalf of such Lender and agrees that the Agent, in
its various capacities thereunder, may take such actions on its behalf and on
behalf of the Lenders as is contemplated by this Amendment and/or the terms of
the ABL Intercreditor Agreement, including (x) the execution and delivery of any
additional Loan Documents or amendment or supplement of existing Loan Documents
required or deemed necessary or advisable by the Agent in connection with the
amendment to, or the amendment and restatement of, the ABL Intercreditor
Agreement in accordance with the terms hereof and (y) the delivery to the
Initial Fixed Asset Collateral Agent of all instruments evidencing pledged debt
and all equity certificates and any other similar collateral previously
delivered to the Agent that as of the First Amendment Effective Date shall
constitute Fixed Asset Priority Collateral.


ARTICLE IV    
No Waiver
4.01    No Waiver. Except as set forth in Section 3.01, nothing contained in
this Amendment shall be construed as a waiver by the Agent or the Lenders of any
covenant or provision of the Loan Agreement, the other Loan Documents, this
Amendment or any other contract or instrument among the Loan Parties, the Agent
and/or the Lenders, and the failure of the Agent and/or the Lenders at any time
or times hereafter to require strict performance by the Loan Parties of any
provision thereof shall not waive, affect or diminish any right of the Agent
and/or the Lenders to thereafter demand strict compliance therewith. Nothing
contained in this Amendment shall directly or indirectly in any way whatsoever
either: (i) impair, prejudice or otherwise adversely affect the Agent’s or any
Lender’s right to exercise any right, privilege or remedy in connection with the
Loan Agreement or any other Loan Documents, each as amended hereby, (ii) except
as expressly provided herein, amend or alter any provision of the Loan Agreement
or any other Loan Documents or any other related contract or instrument, or
(iii) constitute any course of dealings or other basis for altering any
obligation of any party to the Loan Agreement or any other Loan Documents.
ARTICLE V    
Conditions Precedent
5.01    Conditions to Effectiveness. The effectiveness of this Amendment is
conditioned upon the satisfaction of the following conditions precedent (the
date on which the conditions have been satisfied or waived in writing by the
Agent being the “First Amendment Effective Date”), with the form, substance and
results of each deliverable being reasonably satisfactory to the Agent:


4



--------------------------------------------------------------------------------





(a)    the Agent (or its counsel) shall have received counterparts of this
Amendment that, when taken together, bear the signatures of (i) the Loan
Parties, (ii) the Agent and (iii) each Lender;
(b)    All fees and expenses required to be paid hereunder by the Loan Parties
to the Agent (including, without limitation, the reasonable and documented fees,
charges and disbursements of one counsel for the Agent) shall have been paid in
full to the extent invoiced at least two (2) Business Days prior to the First
Amendment Effective Date;
(c)    The representations and warranties contained herein and in Section 9 of
the Loan Agreement and in the other Loan Documents, as each is amended hereby,
shall be true and correct in all material respects as of the First Amendment
Effective Date (without duplication of any materiality qualifier contained
therein), except for those representations and warranties specifically made as
of an earlier date, which shall be true and correct in all material respects as
of such earlier date; and
(d)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing, unless such Default or Event of Default
has been otherwise specifically waived in writing by the Agent and the Lenders.
ARTICLE VI    
Ratifications, Representations and Warranties
6.01    Ratifications. Except as expressly modified and superseded by, or
pursuant to, this Amendment, the terms and provisions of the Loan Agreement and
the other Loan Documents are expressly incorporated herein, ratified and
confirmed, and shall continue in full force and effect, in each case as amended
and modified by this Amendment. Each Loan Party and Lender agree that the Loan
Agreement, as amended hereby, and the other Loan Documents, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
Each Loan Party hereby agrees that all Liens against its assets pledged and/or
granted as Collateral pursuant to the Security Documents continue in full force
and effect in respect of, and to secure, the payment and performance of the
Obligations under the Loan Agreement and the other Loan Documents.
6.02    Representations and Warranties. Each Loan Party hereby represents and
warrants to each Lender that, immediately before and after giving effect to this
Amendment, (a) the execution, delivery and performance of this Amendment and any
and all other Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite organizational action on the part of such
Loan Party and will not violate the organizational or governing documents of
such Loan Party; (b) the representations and warranties contained in Section 9
of the Loan Agreement, as amended hereby, and in any other Loan Document are
true and correct in all material respects (without duplication of any
materiality qualifier contained therein), except for those representations and
warranties specifically made as of an earlier date, which shall be true and
correct in all material respects as of such earlier date; (c) no Default or
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing, unless such Default or Event of Default has been specifically
waived in writing by the Agent and the Lenders; and (d) no Loan Party has
amended


5



--------------------------------------------------------------------------------





its organizational or governing documents since the date of execution of the
Loan Agreement other than as has been previously disclosed to the Agent.


ARTICLE VII    
Miscellaneous Provisions
7.01    Reference to Loan Agreement. On and after the First Amendment Effective
Date, each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Loan Agreement, and each
reference in each of the other Loan Documents to “the Loan Agreement”,
“thereunder”, “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement, as amended and modified by
this Amendment. On and after the First Amendment Effective Date, this Amendment
shall constitute a Loan Document for all purposes of the Loan Agreement (as
specifically amended by this Amendment) and the other Loan Documents.
7.02    Expenses of the Agent. The Loan Parties agree that all reasonable and
documented out-of-pocket costs and expenses incurred by the Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
Loan Documents executed pursuant hereto, including, without limitation, the
reasonable and documented fees, charges and disbursements of one legal counsel
for the Agent, are expenses that the Loan Parties are required to pay or
reimburse to Section 3.4 of the Loan Agreement.
7.03    Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
7.04    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Lenders, the Loan Parties and their respective
successors and assigns, except that (i) no Loan Party may assign or transfer any
of its rights or obligations hereunder without the prior written consent of the
Agent and the Lenders, and (ii) neither the Agent nor any Lender may assign any
of its rights or obligations hereunder unless such assignee is an Eligible
Assignee.
7.05    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument. Delivery of a signature page of
this Amendment by telecopy, pdf or other electronic means shall be effective as
delivery of a manually executed counterpart of such agreement.
7.06    Effect of Waiver. No consent or waiver, express or implied, by the Agent
or any Lender to or for any breach of or deviation from any covenant or
condition by any Loan Party shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.


6



--------------------------------------------------------------------------------





7.07    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW AND
FEDERAL LAWS RELATING TO NATIONAL BANKS).
7.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not limit or otherwise affect the
interpretation of this Amendment.
7.09    Final Agreement. This Amendment constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
previous and contemporaneous negotiations, promises, covenants, understandings,
agreements, representations and warranties in respect thereof, whether oral or
written, all of which have become merged and fully integrated into this
Amendment.
[Signature pages follow.]




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date set forth above.
KRATON POLYMERS U.S. LLC
KRATON CHEMICAL, LLC,
each as a U.S. Borrower and a Guarantor
By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON CORPORATION, as Parent and a Guarantor
By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM US HOLDINGS INC.
AZ CHEM US INC.
ELASTOMERS HOLDINGS LLC
KRATON POLYMERS LLC
KRATON POLYMERS CAPITAL CORPORATION
each as a Guarantor
By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM HOLDINGS LP, as a Guarantor


By: AZ Chem Partners II LLC, its general partner
By: Kraton Polymers LLC, its sole member
By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer


[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------





AZ CHEM INTERMEDIATE LP, as a Guarantor


By: AZ Chem Partners I LLC, its general partner
By: AZ Chem Holdings LP, its sole member
By: AZ Chem Partners II LLC, its general partner
By: Kraton Polymers LLC, its sole member
By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM PARTNERS I LLC, as a Guarantor


By: AZ Chem Holdings LP, its sole member
By: AZ Chem Partners II LLC, its general partner
By: Kraton Polymers LLC, its sole member
By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer



AZ CHEM PARTNERS II LLC, as a Guarantor


By: Kraton Polymers LLC, its sole member
By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON POLYMERS NEDERLAND B.V., as Initial Dutch Kraton Borrower




By: /s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact




[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------





KRATON POLYMERS HOLDINGS B.V.,
as a Foreign Guarantor
By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact




K.P. GLOBAL HOLDINGS C.V.,
as a Foreign Guarantor


By: KP International Holdings LLC, its general partner
By: Kraton Holdings C.V., its sole member
By: Kraton Holdings II LLC, its general partner
By: Kraton C.V., its sole member
By: Kraton Holdings I LLC, its general partner
By: KP International C.V., its sole member
By: Kraton Polymers U.S. LLC, its general partner
By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KP INTERNATIONAL C.V.,
as a Foreign Guarantor
By: Kraton Polymers U.S. LLC, its general partner
By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




















[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------





KP INTERNATIONAL HOLDINGS LLC, as a Foreign Guarantor


By: Kraton Holdings C.V., its sole member
By: Kraton Holdings II LLC, its general partner
By: Kraton C.V., its sole member
By: Kraton Holdings I LLC, its general partner
By: KP International C.V., its sole member
By: Kraton Polymers U.S. LLC, its general partner
By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer










[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------






AGENT AND LENDERS:
BANK OF AMERICA, N.A., as Agent and
a U.S. Lender
By: /s/ Brandon Watkins    
Name: Brandon Watkins
Title: Senior Vice President






[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A. (acting through its London, England Branch), as a Dutch
Lender
By: /s/ Brandon Watkins    
Name: Brandon Watkins
Title: Senior Vice President








[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a U.S. Lender


By: /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a U.S. Lender


By: /s/ Tino Schaufelberger    
Name: Tino Schaufelberger
Title: Authorized Signatory


[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Dutch Lender


By: /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Dutch Lender


By: /s/ Tino Schaufelberger    
Name: Tino Schaufelberger
Title: Authorized Signatory


[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------







NOMURA CORPORATE FUNDING AMERICAS, LLC, as a U.S. Lender


By: /s/ G. Andrew Keith    
Name: G. Andrew Keith
Title: Executive Director


[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------









NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Dutch Lender


By: /s/ G. Andrew Keith    
Name: G. Andrew Keith
Title: Executive Director


[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a U.S. Lender


By: /s/ Frank Fazio    
Name: Frank Fazio
Title: Managing Director


DEUTSCHE BANK AG NEW YORK BRANCH, as a U.S. Lender


By: /s/ Philip Saliba    
Name: Philip Saliba
Title: Director


[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a Dutch Lender


By: /s/ Frank Fazio    
Name: Frank Fazio
Title: Managing Director


DEUTSCHE BANK AG NEW YORK BRANCH, as a Dutch Lender


By: /s/ Philip Saliba    
Name: Philip Saliba
Title: Director


[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a U.S. Lender


By: /s/ Timothy J. Whitefoot    
Name: Timothy J. Whitefoot
Title: Authorized Officer




[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Dutch Lender


By: /s/ Matthew Sparks    
Name: Matthew Sparks
Title: Authorised Officer








[Signature Page to First Amendment and Consent to Amended and Restated Loan,
Security and Guarantee Agreement]



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender


By: /s/ Krista Mize    
Name: Krista Mize
Title: Authorized Signatory






[Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement]



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Dutch Lender


By: /s/ N B Hogg    
Name: N B Hogg
Title: Authorised Signatory




[Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement]

